UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6359


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

EDGARDO BARRON-ESPINOSA,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Fox, Senior District Judge. (5:13-cr-00259-F-2)


Submitted: July 27, 2017                                          Decided: August 1, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edgardo Barron-Espinosa, Appellant Pro Se. Jennifer P. May-Parker, Brian Scott Meyers,
Assistant United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edgardo Barron-Espinosa seeks to appeal from the district court orders directing

him to raise his postconviction sentencing challenge in the form of a 28 U.S.C. § 2255

(2012) motion and denying his motion for appointment of counsel. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). The orders Barron-Espinosa seeks to appeal are

neither final orders nor appealable interlocutory or collateral orders. Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                               DISMISSED




                                             2